Citation Nr: 1216422	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for a service-connected acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded service connection PTSD with alcoholism and major depressive disorder and assigned a 30 percent disability rating effective October 23, 2006.  The Veteran perfected an appeal of the assigned rating.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service- connected disability).

Although the claim was originally characterized as entitlement to an initial disability rating greater than 30 percent for service-connection for PTSD with alcoholism and major depressive disorder, the Board has amended the issue on appeal to adequately reflect the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that individual unemployability (TDIU) is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that this issue is raised by the record in this case without a specific claim from the Veteran.  Development will be requested below, if appellant does not desire to pursue this claim he should so indicate in writing to the RO/AMC. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Review of the record demonstrates that the Veteran's most recent VA examination concerning his service-connected acquired psychiatric disorder is dated April 2007, more than 5 years ago.  The record suggests that the Veteran's acquired psychiatric disorder may have worsened since that examination.  To ensure that the record reflects the current severity of the disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Upon remand, the Veteran should be afforded an additional VA examination for his service-connected acquired psychiatric disorder. 

In addition, review of the Veteran's virtual claims folder in the Virtual VA paperless claims processing system indicates that the Veteran has been in receipt of benefits from the Social Security Administration (SSA) since May 2005.  A SSA disability onset date of October 15, 1998 is also noted.  SSA records pertaining to the Veteran have not been associated either with the virtual or physical claims folders.  Such records should be requested upon remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Additionally, the United States Court of Appeals for Veterans Claims (Court or CAVC) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records."). 

Relevant ongoing treatment records, if any, should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Finally, the Veteran has not been provided notice pursuant to the Veterans Claims Assistance Act (VCAA) regarding the information and evidence needed to substantiate the claim for a TDIU.  If there is a desire to pursue this issue following a request for clarification from the Veteran, the RO/AMC should provide him with such notice.

Accordingly, the case is REMANDED for the following actions:

1.  Clarify whether the Veteran wishes to pursue the issue of entitlement to a TDIU.  If so, issue an appropriate VCAA notice letter explaining how to establish entitlement to a TDIU.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of any health care providers, both VA and private, who have treated him for any psychiatric disorder since October 2005.  After securing any necessary release, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

Ongoing VA treatment records, if any, dating since November 2009 should be obtained from the Fayetteville, North Carolina VA Medical Center.

3.  Obtain and associate with the claims file the decision of the Social Security Administration (SSA) to award benefits to the Veteran and the records upon which SSA based its decision.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

4.  After all treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of symptoms associated with his service-connected acquired psychiatric disorder.  The claims file must be provided to the examiner prior to the examination.  The examiner should document all psychiatric symptoms related to the acquired psychiatric disorder and provide an opinion as to whether the identified symptomatology renders the Veteran unable to obtain or maintain gainful employment, without regard to age or nonservice connected conditions.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report.  A complete rationale for all opinions expressed must be provided. 

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Psychiatric Disorders, and explain what the assigned score represents.  Additionally, the examiner must comment on the Veteran's current level of social and occupational impairment due to his psychiatric disorder, if any.  The specific psychiatric symptoms which cause social and occupational impairment must be identified and discussed.  The examiner should address and discuss the Veteran's assertion that his psychiatric medications place him in a "sleep state" for 11 to 12 hours a day.  If possible, the examiner should attempt to reconcile such contentions with indication that the Veteran is also heavily medicated for pain due to nonservice-connected orthopedic and neurological disability.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

5.  After completing these actions, conduct any other development as may be indicated by the responses received as a consequence of the action taken in the preceding paragraphs, to include adjudicating the issue of entitlement to a TDIU, to include entitlement to an extraschedular evaluation under 38 C.F.R. § 4.16(b), as appropriate.

6.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



